1DETAILED ACTION

This office action is in response to the application filed on 3/29/21.  Claims 1-11 and 13-17 are pending.  Claims 1-11 and 13-17 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels in view of US Patent Application Publication 2016/0037934 to Porter.
Claim 1.  A folding bed chest system, comprising: a chest assembly (Revels, Fig. 1, #12), comprising: two opposing side panels spaced apart by a distance (Revels, Fig. 1, #’s 14 and 16); a front rail (Revels, Fig. 1, #28, also see below discussion with respect to Porter) 
Claim 4.  The folding bed chest system of claim 1, further comprising a shelf extending between the opposing side panels (Revels teaches a shelf in Fig. 4, approximately at #50).
Claim 5.  The folding bed chest system of claim 4, wherein the shelf is at least partially supportive of the mattress (see Revels, Fig. 5).
Claim 6.  The folding bed chest system of claim 1, wherein the drawer is movable between a drawer closed position fully in the drawer opening and a drawer opened position fully outside of the drawer opening when the front panel assembly is in the opened position (the drawer of Porter is inherently capable of being opened and closed, as one of ordinary skill in the art of drawers would understand that this is how drawers function; additionally the distance between #28 and 38 is greater than the dimension of #18 seen in Fig. 1, and therefore greater than the depth of a drawer within that dimension; therefore the drawer would be capable of being removed while the apparatus is in the open configuration as seen in Fig. 5).
Claim 9.  The folding bed chest system of claim 1, further comprising a latch assembly extending between the side panel and the front panel assembly to retain the front panel 
Claim 13.  A folding bed chest system, comprising: a cabinet (Revels, Fig. 1, #12) having a front panel assembly (Revels, Fig. 1, #36) movable from a closed position (Revels, Fig. 1) to an opened position (Revels, Fig. 4), wherein when in the open position the front panel assembly is supportive of a mattress located thereon (Revels, Fig. 5); and a drawer assembly Revels does not teach a drawer assembly, however, Revels teaches a storage compartment #50; Porter teaches a similar folding bed which includes a drawer at the bottom of the assembly, seen at #135 in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Revels with the drawer of Porter to store items since doing so would have simply been simple substitution of one known element for another to obtain predictable results, and would also have allowed access to the storage space of Revels while the bed apparatus is in the closed storage position, rather than having to open the cabinet in order to access the storage space) disposed beneath a front rail (in the proposed combination of Revels with the drawer of Porter, the front rail is seen in the top view of Porter, Fig. 7, as the unlabeled structure to which hinges are attached; in Porter Fig. 2 drawer #135 can be seen to be below or beneath the front rail; the front rail being located at the corner of the upper cabinet portions of the apparatus, slightly above where reference character #135 is indicated) of the cabinet, the drawer assembly freely movable into and out of a drawer opening disposed below the front panel assembly (Porter, Fig. 1 teaches a drawer within the drawer opening and Fig. 9 teaches the drawer out of the drawer opening), the drawer assembly configured such that the front panel assembly is movable from the closed position to the opened position when the drawer assembly is located fully in the drawer opening (in the proposed 
Claim 16.  The folding bed chest system of claim 13, further comprising a shelf disposed in the cabinet, the shelf at least partially supportive of the mattress (Revels teaches a shelf in Fig. 4, approximately at #50 which is seen in Fig. 5 to be supportive of a mattress).
Claim 17.  The folding bed chest system of claim 13, wherein the drawer is movable between a drawer closed position fully in the drawer opening and a drawer opened position fully outside of the drawer opening when the front panel assembly is in the opened position (the drawer of Porter is inherently capable of being opened and closed; in the proposed combination of Revels with the drawer of Porter, providing a drawer at #28 of Revels would not in any way affect the hinged operation of the opened position of Fig. 5 or the closed positions of Fig. 1).
Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels and US Patent Application Publication 2016/0037934 to Porter, in view of US Patent 4,288,137 to MacDonald.
Claim 2.  The folding bed chest system of claim 1, wherein the drawer assembly includes: opposing drawer side panels defining a drawer width (the drawer of Porter comprises two sides), the drawer width less than a drawer opening width (the drawer of Porter is inherently less than a drawer opening width as it can be seen to fit within a drawer opening width of the apparatus in Figs. 1-2); and a drawer guide extending laterally outwardly from each of the drawer side panels, the drawer guide interactive with a side of the drawer opening to guide the drawer assembly into the drawer opening (Porter does not teach details of how his drawer operates; however mechanical details of a drawer are taught by MacDonald, at least in Fig. 1;  
Claim 3.  The folding bed chest system of claim 1, wherein the drawer assembly further includes one or more wheels affixed to the drawer assembly (MacDonald, Fig. 4, #54 teaches a roller).
Claim 14.  The folding bed chest system of claim 13, wherein the drawer assembly includes: opposing drawer side panels defining a drawer width (the drawer of Porter comprises two sides), the drawer width less than a drawer opening width (the drawer of Porter is inherently less than a drawer opening width as it can be seen to fit within a drawer opening width of the apparatus in Figs. 1-2); and a drawer guide extending laterally outwardly from each of the drawer side panels, the drawer guide interactive with a side of the drawer opening to guide the drawer assembly into the drawer opening (Porter does not teach details of how his drawer operates; however mechanical details of a drawer are taught by MacDonald, at least in Fig. 1;  MacDonald teaches a “drawer guide” at #34 that is interactive with an adjacent side of the apparatus #20; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Porter with the mechanical details of MacDonald, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results).
Claim 15..
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels and US Patent Application Publication 2016/0037934 to Porter, in view of US Patent 9,574,839 to Genchel et al. (“Genchel”).
Claim 7.  The folding bed chest system of claim 1, further comprising one or more retainers to retain the footboard leg at the footboard frame when the front panel assembly is in the closed position (Revels does not teach a lock or “retainer” that keeps the footboard leg attached in a folded position as in Fig. 3; various types of locks and latches exist for this purpose, Genchel teaches folding legs that use a magnet to keep folding legs secured in the folded position; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a retainer to prevent the leg of Revels from unfolding while moving the entire apparatus into the closed position because if the leg were to unfold it would prevent the apparatus from being folded into the closed position shown in Revels Fig. 1).
Claim 8.  The folding bed chest system of claim 7, wherein the one or more retainers are one or more magnets (Genchel teaches the use of magnets in column 4, lines 35-48).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels and US Patent Application Publication 2016/0037934 to Porter, in view of US Patent 4,793,011 to Eve.
Claim 10.  The folding bed chest system of claim 1, further comprising a brace to retain the upper front panel in the extended position (Revels does not teach a brace for the upper front panel, however Eve teaches the use of leg braces in Fig. 3 at #’s 31a-c; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the leg #38 of Revels with a brace to ensure that it locks into place while in use in the bed configuration such that the bed doesn’t inadvertently collapse while in use).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels and US Patent Application Publication 2016/0037934 to Porter, in view of US Patent Application Publication 2018/0161225 to Zerhusen et al. (“Zerhusen”).
Claim 11.  The folding bed chest system of claim 1, further comprising a charging station disposed at a side panel, the charging station including one or more electrical power outlets and/or one or more USB ports for connecting one or more electronic devices thereto (Revels does not teach a charging station, however electrical charging stations attached to beds are well known in the art, as taught by Zerhusen Figs. 28 and 97, and discussed in paragraph [0392]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention since doing so would have simply been combining prior art elements according to known methods to yield predictable results, and furthermore, providing the bed of Revels with a USB charger would allow a user to charge a device, such as a smart phone, for example).



Response to Applicant's remarks and amendments

Regarding rejections of claim 12 under 35 USC 112(d), Applicant has cancelled the claim and the rejections have been withdrawn.
With respect to claims 1 and 13, Applicant argues on pages 6-7 of Applicant’s remarks that the cited prior art of Revels, Knapp, and Koskul do not teach amended claim language directed toward a drawer assembly that is not attached in any way to the chest assembly.  While this may or may not be true, the argument is moot as rejections in view of art of Revels, Knapp, and Koskul have been withdrawn and new rejections in view of Revels and Porter entered in this office action.  As discussed above, Applicant’s language of “not attached in any way to the chest assembly” has been interpreted in view of Applicant’s disclosure to mean that the drawer 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673